Order entered December 10, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00106-CV

                           GORDON CARROLL FISHER, Appellant

                                                  V.

 DANIEL K. HAGOOD, P. C. AND FITZPATRICK HAGOOD SMITH AND UHL, INC.,
                                Appellees

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05268-A

                                             ORDER
       Before the Court is appellant’s motion to strike portions of appellees’ October 31, 2019

letter to the Court. The Court GRANTS appellant’s motion to strike numbers 1, 2, and 3 of

appellees’ letter, and those portions of appellees’ letter will not be considered in this appeal.


                                                        /s/    LANA MYERS
                                                               JUSTICE